         Case 1:20-cv-00108-MAB Document 59                 Filed 04/16/21      Page 1 of 3




              UNITED STATES COURT OF INTERNATIONAL TRADE
           BEFORE THE HONORABLE MARK A. BARNETT, CHIEF JUDGE

  HYUNDAI ELECTRIC & ENERGY
  SYSTEMS CO., LTD.,

                    Plaintiff,
  v.


  UNITED STATES,                                          Court No. 20-00108

                    Defendant,

  and

  ABB ENTERPRISE SOFTWARE INC. AND
  SPX TRANSFORMER SOLUTIONS, INC.

                    Defendant-Intervenors.

                                 PROPOSED BRIEFING SCHEDULE

        Pursuant to the Court’s April 2, 2021 order (“April 2 Order”), ECF 57, the parties to this

action have consulted and have agreed upon a “proposed briefing schedule consistent with the

briefing structure provided in USCIT Rules 56.2(d) and (e) and the court’s Scheduling Order of

August 10, 2020” (“August 10 Order”). ECF 57 at 2 (citing ECF 27).

        Specifically, and in accordance with Rule 56.2(d) of this Court, Plaintiff’s initial brief will

be due 60 days after the date of service of the scheduling order, and Defendant’s response brief

will be due 60 days thereafter. Assuming the entry and service of a scheduling order on the date

of this filing, this would establish June 15, 2021 and August 16, 2021 as these deadlines.

        The August 10 Order established that Defendant-Intervenors’ response brief would be due

21 days after Defendant’s response brief. See ECF 27 at 2. However, counsel for Defendant-

Intervenors understand that the estimated date for this (September 7, 2021, assuming the entry and

service of a scheduling order on the date of this filing) conflicts with other, existing deadlines.
         Case 1:20-cv-00108-MAB Document 59                Filed 04/16/21     Page 2 of 3




Counsel for Defendant-Intervenors therefore requested that its deadline fall on the following week,

i.e., September 13, 2021. Consistent with the August 10 Order and the April 2 Order, Defendant-

Intervenors’ brief will be limited to 8,500 words and will not repeat arguments made in

Defendant’s earlier-filed brief. See ECF 57 at 2; ECF 27 at 2.

       With respect to the schedule following Defendant-Intervenors’ response brief, the parties

agree that the timelines for Plaintiff’s reply brief; the joint appendix; and any motion for oral

argument will correspond to those delineated in Rules 56.2(c), (d) and (e) of this Court (i.e., 28

days after Defendant-Intervenors’ response brief for Plaintiff’s reply brief, and 14 and 21 days

after Plaintiff’s reply brief for the joint appendix and any motion for oral argument, respectively).

Assuming the entry and service of a scheduling order on the date of this filing, this would establish

October 11, 2021; October 25, 2021; and November 1, 2021 as these deadlines.

       The parties therefore respectfully propose the briefing schedule outlined above and listed

in the attached proposed order.

                                              Respectfully submitted,

                                               /s/ David E. Bond
                                              David E. Bond
                                              William J. Moran
                                              Ron Kendler
                                              WHITE AND CASE LLP
                                              701 Thirteenth Street, NW
                                              Washington, DC 20005
                                              (202) 626-3600
                                              Attorneys for Plaintiff Hyundai Electric & Energy
                                              Systems Co., Ltd.




                                                   2
        Case 1:20-cv-00108-MAB Document 59        Filed 04/16/21     Page 3 of 3




                                       BRIAN M. BOYNTON
                                       Acting Assistant Attorney General

                                       JEANNE E. DAVIDSON
                                       Director

                                       /s/ L. Misha Preheim
                                       L. MISHA PREHEIM
                                       Assistant Director

                                       /s/ Kelly A. Krystyniak
OF COUNSEL:                            KELLY A. KRYSTYNIAK
                                       Trial Attorney
DAVID W. RICHARDSON                    United States Department of Justice
Attorney                               Civil Division
United States Department of Commerce   Commercial Litigation Branch
Office of the Chief Counsel for        P.O. Box 480
Trade Enforcement & Compliance         Ben Franklin Station
Washington, D.C. 20230                 Washington, D.C. 20044
                                       Tel: (202) 307-0163
                                       Fax: (202) 514-8640
                                       Attorneys for Defendant United States

                                        /s/ R. Alan Luberda
                                       R. Alan Luberda
                                       David C. Smith, Jr.
                                       Melissa M. Brewer
                                       KELLEY, DRYE & WARREN LLP
                                       3050 K Street, NW
                                       Suite 400
                                       Washington, DC 20007-5108
                                       (202) 342-8400
                                       Attorneys for Defendant-Intervenors ABB
                                       Enterprise Software Inc. and SPX Transformer
                                       Solutions, Inc.


Dated: April 16, 2021




                                           3
